FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WASHINGTON SHOE COMPANY , a              Nos. 11-35166
Washington corporation,                  and 11-35206
                Plaintiff-Appellant/
                    Cross-Appellee,         D.C. No.
                                         2:09-cv-01042-
                 v.                           RSL

A-Z SPORTING GOODS INC., an
Arkansas corporation, DBA A-2-Z            OPINION
Wholesale.com,
               Defendant-Appellee/
                   Cross-Appellant.


      Appeal from the United States District Court
        for the Western District of Washington
       Robert S. Lasnik, District Judge, Presiding

               Argued and Submitted
          May 11, 2012—Seattle, Washington

               Filed December 17, 2012

     Before: Michael Daly Hawkins, Jay S. Bybee,
          and Carlos T. Bea, Circuit Judges.

                Opinion by Judge Bybee
2       WASHINGTON SHOE V . A-Z SPORTING GOODS

                           SUMMARY*


              Copyright / Personal Jurisdiction

    The panel reversed the dismissal of a copyright
infringement action for lack of personal jurisdiction.

     Applying the State of Washington’s long-arm statute,
which extends jurisdiction over a defendant to the fullest
extent permitted by the Due Process Clause, the panel held
that an Arkansas retailer was subject to personal jurisdiction
in Washington even though its only relevant contact with the
state was a claim that it willfully violated a copyright held by
a Washington corporation. The panel held that the plaintiff
made a prima facie showing that the Arkansas retailer
purposefully directed its activities at the forum state because
it engaged in intentional acts expressly aimed at Washington,
causing harm that it knew was likely to be suffered in that
state. The panel concluded that the retailer’s alleged
infringement of the plaintiff’s copyright, and its knowledge
of both the existence of the copyright and the forum of the
copyright holder, was sufficient “individual targeting” to
satisfy the “express aiming” requirement.


                            COUNSEL

John W. Widell, Santa Fe, New Mexico; Timothy B.
McCormack, Seattle, Washington, for Appellant–Cross-
Appellee.

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
          WASHINGTON SHOE V . A-Z SPORTING GOODS              3

Roger M. Townsend, Breskin, Johnson & Townsend PLLC,
Seattle, Washington, for Appellee–Cross-Appellant.


                          OPINION

BYBEE, Circuit Judge:

    In this copyright infringement action, we address whether
an Arkansas retailer is subject to personal jurisdiction in
Washington when its only relevant contact with the state is a
claim that it willfully violated a copyright held by a
Washington corporation. The district court for the Western
District of Washington dismissed Washington Shoe
Company’s (“Washington Shoe”) action against A-Z Sporting
Goods, Inc. (“A-Z”) for lack of personal jurisdiction. We
reverse.

     I.     FACTS AND PROCEDURAL HISTORY

    Plaintiff-appellant Washington Shoe is a Washington
corporation that has done business in the state of Washington
for over 100 years. Washington Shoe, as its name suggests,
manufactures a variety of foot apparel for men, women, and
children. Defendant-appellee A-Z is an Arkansas corporation
that operates a single retail store in Alma, Arkansas, where it
sells goods related to hunting, fishing, and outdoor activities.
According to A-Z, it does not sell products over the Internet
and does not have an interactive website that allows
customers to order its products, although a different A-Z
entity, with some common management, does sell some
products over eBay.
4      WASHINGTON SHOE V . A-Z SPORTING GOODS

    Between 2007 and 2009, A-Z purchased a number of
items from Washington Shoe. Washington Shoe salesman
Jesse James regularly visited the A-Z store in Arkansas to
determine what additional orders A-Z needed. James
provided A-Z with brochures and catalogs containing
Washington Shoe products and copyright notifications.

    During one of his visits to A-Z, James noticed that “Ditsy
Dots” and “Spider” boots—two of Washington Shoe’s
popular children’s rain boots—were on display. James knew
that A-Z had never purchased these particular styles from
him. James purchased a pair of the suspicious boots and sent
them to Washington Shoe, who confirmed that they were
infringing copies. A-Z admits that the boots in dispute were
purchased from China and not from Washington Shoe, but
claims that the boots had no name on them or other indication
that they were subject to copyright.

    On April 17, 2009, Washington Shoe’s counsel in Seattle
sent A-Z a cease-and-desist letter notifying A-Z that its boot
designs were copyrighted and that A-Z’s “infringing boots are
clearly illegal knock-offs.” He demanded that all sales of the
infringing boots stop and asked for an accounting of past
sales. On May 6, 2009, counsel sent a follow-up letter, again
warning A-Z that it was violating Washington Shoe’s
copyright and might be liable for actual and statutory
damages. He requested written assurance that A-Z had
ceased importing or selling the infringing rain boots. After
receiving these letters, A-Z removed the offending boots from
its store, but sold its remaining inventory to a thrift store,
whose representative traveled to Arkansas to purchase the
boots.
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 5

     Washington Shoe filed a complaint in the U.S. District
Court for the Western District of Washington, alleging
copyright infringement, trade dress infringement, and unfair
competition. A-Z moved to dismiss for lack of personal
jurisdiction or, in the alternative, on forum non conveniens
grounds. After initial briefing, the district court allowed
jurisdictional discovery to test A-Z’s claim that it “has never
sold any goods, of any kind, to any person, business or entity
in the State of Washington.” The court initially denied A-Z’s
motion to dismiss, relying on our decision in Brayton Purcell
LLP v. Recordon & Recordon (“Brayton Purcell I”), 575 F.3d
981 (9th Cir. 2009). That decision was withdrawn and
superceded by Brayton Purcell LLP v. Recordon & Recordon
(“Brayton Purcell II”), 606 F.3d 1124 (9th Cir. 2010),
prompting the district court to issue an order to show cause,
and eventually to grant A-Z’s motion to dismiss. Because of
the confusion generated by the different Brayton Purcell
opinions, the district court denied A-Z’s request for attorneys’
fees under Washington Revised Code § 4.28.185(5).
Washington Shoe appeals the dismissal, and A-Z cross-
appeals the denial of attorneys’ fees.

                    II.   DISCUSSION

A. Standard of Review

    A district court’s determination of whether personal
jurisdiction may be properly exercised is a question of law
that we review de novo. See Brayton Purcell II, 606 F.3d at
1127. Although the burden is on the plaintiff to show that the
court has jurisdiction over the defendant, in the absence of an
evidentiary hearing, the plaintiff need only make a “prima
facie showing of jurisdictional facts to withstand the motion
to dismiss.” Pebble Beach Co. v. Caddy, 453 F.3d 1151,
6       WASHINGTON SHOE V . A-Z SPORTING GOODS

1154 (9th Cir. 2006) (internal quotation marks omitted).
Additionally, the court resolves all disputed facts in favor of
the plaintiff, in this case, Washington Shoe. See id.

    Because there is no applicable federal statute governing
personal jurisdiction in this case, we apply the law of the state
of Washington. See Schwarzenegger v. Fred Martin Motor
Co., 374 F.3d 797, 800 (9th Cir. 2004); Panavision Int’l, L.P.
v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998).
Washington’s long-arm statute extends jurisdiction over a
defendant to the fullest extent permitted by the Due Process
Clause of the Fourteenth Amendment. See Wash. Rev. Code
§ 4.28.185; Shute v. Carnival Cruise Lines, 783 P.2d 78, 82
(Wash. 1989). The relevant question, therefore, is whether
the requirements of due process are satisfied by the exercise
of personal jurisdiction over A-Z in Washington.

B. Due Process

    Due process requires that to exercise jurisdiction over a
non-resident defendant, the defendant “have certain minimum
contacts with [the forum] such that the maintenance of the
suit does not offend ‘traditional notions of fair play and
substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945). We employ a three-part test to determine if
a defendant has sufficient minimum contacts to be subject to
specific personal jurisdiction1:

        (1) The non-resident defendant must
        purposefully direct his activities or
        consummate some transaction with the forum

   1
     There is no basis for asserting general jurisdiction over A-Z in
W ashington.
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 7

       or resident thereof; or perform some act by
       which he purposefully avails himself of the
       privilege of conducting activities in the forum,
       thereby invoking the benefits and protections
       of its laws;

       (2) the claim must be one which arises out of
       or relates to the defendant’s forum-related
       activities; and

       (3) the exercise of jurisdiction must comport
       with fair play and substantial justice, i.e. it
       must be reasonable.

Brayton Purcell II, 606 F.3d at 1128 (quoting
Schwarzenegger, 374 F.3d at 802) (internal quotation marks
omitted). As Washington Shoe bears the burden of
establishing the district court’s jurisdiction over A-Z, it must
satisfy the first two prongs. If it does so, then A-Z must come
forward with a “‘compelling case’ that the exercise of
jurisdiction would not be reasonable.” CollegeSource, Inc. v.
AcademyOne, Inc., 653 F.3d 1066, 1076 (9th Cir. 2011)
(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477
(1985)).

    Only the first prong is at issue in this case. The plaintiff
may satisfy this prong by demonstrating that the defendant
either purposefully availed itself of the privilege of
conducting activities in the forum, or purposefully directed its
activities at the forum. We have explained that although we
have sometimes used these two terms in shorthand fashion as
a single concept, they “are, in fact, two distinct concepts.”
Schwarzenegger, 374 F.3d at 802. We have further explained
that “[a] purposeful availment analysis is most often used in
8        WASHINGTON SHOE V . A-Z SPORTING GOODS

suits sounding in contract.” Id.; see also Burger King,
471 U.S. at 473, 475–76; Hanson v. Denckla, 357 U.S. 235,
253 (1958). By contrast, “[i]n tort cases, we typically inquire
whether a defendant ‘purposefully direct[s] his activities’ at
the forum state, applying an ‘effects’ test that focuses on the
forum in which the defendant’s actions were felt, whether or
not the actions themselves occurred within the forum.”
Yahoo! Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199,
1206 (9th Cir. 2006) (en banc).2

    The “purposeful direction” or “effects” test is based on
Calder v. Jones, 465 U.S. 783 (1984). It “requires that the
defendant . . . have (1) committed an intentional act, (2)
expressly aimed at the forum state, (3) causing harm that the
defendant knows is likely to be suffered in the forum state.”
Mavrix Photo, 647 F.3d at 1228 (internal quotation marks
omitted). Thus, courts may exercise personal jurisdiction
over a defendant who engages in an intentional act that causes


   2
     A plurality of the Supreme Court recently questioned whether our
rough division between contract and tort is sound, and applied “a
purposeful availment (rather than a purposeful direction) analysis,”
Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th Cir.
2011), in a products liability case. See J. McIntyre Mach., Ltd. v.
Nicastro, — U.S. —, 131 S. Ct. 2780, 2785 (2011) (plurality opinion).
Nevertheless, we recently found J. McIntyre “consistent with the line of
cases finding specific jurisdiction when there has been purposeful
direction.” CollegeSource, 653 F.3d at 1077.

    In any event, for our purposes, there is no reason to question the
continuing validity of the two lines of analysis for contract and tort cases,
because the plurality in J. McIntyre questioned whether the “purposefully
avails” test was appropriate “in cases involving an intentional tort.”
131 S. Ct. at 2785; see also id. at 2787 (acknowledging that the
“purposefully avails” test from Hanson might not address adequately
“some cases, as with an intentional tort”).
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 9

harm in the forum state, even if that act takes place outside of
the forum state. See Yahoo! Inc., 433 F.3d at 1206;
Panavision, 141 F.3d at 1320 (“It is not required that a
defendant be physically present or have physical contacts
with the forum, so long as his efforts are ‘purposefully
directed’ toward forum residents.”).

     We are going to consider each of these elements in turn.
Our discussion, however, is limited to Washington Shoe’s
willful infringement claim, because that is its strongest basis
for the exercise of jurisdiction in Washington. If Washington
has jurisdiction over this claim, it may exercise jurisdiction
over the remaining claims, which are related. See Action
Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174,
1180 (9th Cir. 2004) (adopting the doctrine of pendent
personal jurisdiction, which allows a court to exercise
“jurisdiction over a defendant with respect to a claim for
which there is no independent basis of personal jurisdiction
so long as it arises out of a common nucleus of operative facts
with a claim in the same suit over which the court does have
personal jurisdiction”); see also 28 U.S.C. § 1367(a)
(providing district courts with supplemental subject matter
jurisdiction for claims so related that they “form part of the
same case or controversy”).

   1. Intentional Act

    First, we address whether A-Z “committed an intentional
act” when it, allegedly, willfully infringed Washington
Shoe’s copyright. See Brayton Purcell II, 606 F.3d at 1128.
Although the issue is not a difficult one in this case, we wish
to be careful not to confuse the “intentional act” prong of the
Calder test with the allegation that A-Z acted willfully.
“‘Intentional act’ has a specialized meaning in the context of
10      WASHINGTON SHOE V . A-Z SPORTING GOODS

the Calder effects test.” Schwarzenegger, 374 F.3d at 806.
We have defined an “act” as “denot[ing] an external
manifestation of the actor’s will . . . not includ[ing] any of its
results, even the most direct, immediate, and intended.” Id.
(“Thus, if the actor, having pointed a pistol at another, pulls
the trigger, the act is the pulling of the trigger and not the
impingement of the bullet upon the other’s person.” (quoting
Restatement (Second) of Torts § 2 & cmt. c (1964))).
Further, “[w]e construe ‘intent’ . . . as referring to an intent to
perform an actual, physical act in the real world, rather than
an intent to accomplish a result or consequence of that act.”
Id.    Accordingly, an intentional act is an external
manifestation of the actor’s intent to perform an actual,
physical act in the real world, not including any of its actual
or intended results.

     According to Washington Shoe’s allegations, A-Z
purchased the boots at issue from China and the infringing
boots were sold in the same Arkansas store as Washington
Shoe’s footwear. Subsequently, after receiving notice of the
alleged copyright infringement through cease-and-desist
letters, A-Z sold the infringing boots to a thrift store. We
have little difficulty finding that by intentionally engaging in
the actual, physical acts of purchasing and selling the
allegedly infringing boots, A-Z has clearly committed an
“intentional act” within the meaning of the Calder test.

     2. Expressly Aimed

     Determining whether A-Z’s conduct was expressly aimed
at the state of Washington is a more difficult question that, in
this case, depends to a great degree on the allegations of a
willful copyright violation. “To establish a prima facie case
of copyright infringement, a plaintiff must demonstrate
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 11

(1) ownership of a valid copyright, and (2) copying of
constituent elements of the work that are original.” Range
Rd. Music, Inc. v. E. Coast Foods, Inc., 668 F.3d 1148, 1153
(9th Cir. 2012) (internal quotation marks omitted). The
Copyright Act provides an additional damage remedy if the
plaintiff can show that the violation was willful. See
17 U.S.C. § 504(c)(2). We have explained that “a finding of
‘willfulness’ in [the copyright] context can be based on either
‘intentional’ behavior, or merely ‘reckless’ behavior,”
Barboza v. New Form, Inc. (In re Barboza), 545 F.3d 702,
707 (9th Cir. 2008), and that “‘[t]o prove ‘willfulness’ under
the Copyright Act, the plaintiff must show (1) that the
defendant was actually aware of the infringing activity, or (2)
that the defendant’s actions were the result of ‘reckless
disregard’ for, or ‘willful blindness’ to, the copyright holder’s
rights,’” Louis Vuitton Malletier, S.A. v. Akanoc Solutions,
Inc., 658 F.3d 936, 944 (9th Cir. 2011) (quoting Island
Software & Computer Serv., Inc. v. Microsoft Corp., 413 F.3d
257, 263 (2d Cir. 2005)); see also Arclightz & Films Pvt. Ltd
v. Video Palace Inc., 303 F. Supp. 2d 356, 361–62 (S.D.N.Y.
2003) (“To prove willfulness, plaintiffs must show that the
infringer had actual or constructive knowledge that it was
infringing the plaintiffs’ copyrights or else acted in reckless
disregard of the high probability that it was infringing
plaintiffs’ copyrights.”). “[E]vidence that notice had been
accorded to the alleged infringer . . . is perhaps the most
persuasive evidence of willfulness.” Chi-Boy Music v.
Charlie Club, Inc., 930 F.2d 1224, 1227 (7th Cir. 1991)
(quotation marks omitted). We have characterized copyright
infringement as a “tort,” Brayton Purcell II, 606 F.3d at 1128,
and suggested that willful infringement is an intentional tort,
Columbia Pictures Television v. Krypton Broad. of
Birmingham, Inc., 106 F.3d 284, 289 (9th Cir. 1997), rev’d on
12     WASHINGTON SHOE V . A-Z SPORTING GOODS

other grounds sub nom. Feltner v. Columbia Pictures
Television, Inc., 523 U.S. 340 (1998).

    According to Washington Shoe’s allegations, there was an
ongoing relationship between A-Z and Washington Shoe,
during which A-Z received catalogs or brochures that
included rain boots, allegedly including the copyrighted boots
in this case, thus making A-Z aware of both the existence of
the Ditsy Dot and Spider boots and Washington Shoe’s
copyright. Washington Shoe further alleged that A-Z
purchased the boots at issue from China, and that the
infringing boots were sold in the same Arkansas store as
Washington Shoe’s footwear, thus placing the infringing
items in direct competition with Washington Shoe’s
copyrighted boots. Once Washington Shoe discovered that A-
Z was selling infringing boots, it advised A-Z of the
copyright infringement through cease-and-desist letters and
requested proof that A-Z was no longer violating its
copyright. After receiving the letters, A-Z sold the infringing
boots to a thrift store. These facts, if sustained, likely
constitute a willful violation of Washington Shoe’s copyright
based upon A-Z’s actual awareness of its infringing activity.

    We have held that Calder “cannot stand for the broad
proposition that a foreign act with foreseeable effects in the
forum state always gives rise to specific jurisdiction.”
Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d
1082, 1087 (9th Cir. 2000). We noted that our previous cases
said that there must be “something more,” see Panavision,
141 F.3d at 1321, and we held that that “‘something more’ is
what the Supreme Court described as ‘express aiming’ at the
forum state.” Bancroft & Masters, 223 F.3d at 1087. We
have repeatedly stated that the “express aiming” requirement
is satisfied, and specific jurisdiction exists, “when ‘the
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 13

defendant is alleged to have engaged in wrongful conduct
targeted at a plaintiff whom the defendant knows to be a
resident of the forum state.’” Dole Food Co. v. Watts,
303 F.3d 1104, 1111 (9th Cir. 2002) (quoting Bancroft &
Masters, 223 F.3d at 1087); see also Bancroft & Masters,
223 F.3d at 1087 (“‘[E]xpress aiming’ encompasses wrongful
conduct individually targeting a known forum resident.”).

    We have observed that “[t]he ‘express aiming’ analysis
depends, to a significant degree, on the specific type of tort or
other wrongful conduct at issue.” Schwarzenegger, 374 F.3d
at 807. Calder, we explained, was not a case of “‘untargeted
negligence,’” id. (quoting Calder, 465 U.S. at 789), but was
“intentional behavior directed at Jones in California,” id.
Even though directed entirely within Florida, the intentional
acts in Calder—the writing and editing of an allegedly
libelous article—were “expressly aimed” at California
because the petitioners “knew [the article] would have a
potentially devastating impact upon respondent” who they
knew lived and worked in California. See Calder, 465 U.S.
at 789–90 (emphasis added). Thus, the respective directions
of the intentional act and the known impact need not coincide
for the “express aiming” requirement to be satisfied.
Particularly in the case of a willful copyright infringement,
the intentional act constituting the violation may occur solely
within one state while the known impact of that copyright
infringement is directed at another state.

     We have been more clear—and found jurisdiction in the
plaintiff’s home forum—when we have determined that the
tort is an intentional one, because in such cases the “acts are
performed for the very purpose of having their consequences
felt in the forum state.” Brainerd v. Governors of the Univ.
of Alta., 873 F.2d 1257, 1260 (9th Cir. 1989); see also
14       WASHINGTON SHOE V . A-Z SPORTING GOODS

Licciardello v. Lovelady, 544 F.3d 1280, 1286 (11th Cir.
2008) (“[S]tates have a special interest in exercising
jurisdiction over those who commit intentional torts causing
injury to their residents.”). So, for example, in Columbia
Pictures, Columbia alleged that Feltner, the owner of
television stations in the southeast that continued to broadcast
Columbia-licensed shows after failing to pay royalties,
“willfully infringed copyrights owned by Columbia, which,
as Feltner knew, had its principal place of business in the
Central District [of California].” Columbia Pictures,
106 F.3d at 289. Thus, even though the intentional act of
broadcasting the Columbia-licensed shows was directed at the
southeastern United States, the impact of that intentional act
was “expressly aimed” at the Central District of California
because Feltner knew the impact of his willful violation
would be felt there. We held that “[t]his fact alone is
sufficient to satisfy the ‘purposeful availment’ requirement.”
Id. (citing Calder, 465 U.S. at 789–90).

    More recently, in Brayton Purcell II, we considered the
claim brought by Brayton Purcell, a Northern California law
firm, that Recordon, a Southern California law firm,
plagiarized Brayton Purcell’s copyrighted website and was
thus subject to suit in the Northern District of California for
willful copyright infringement.3 Brayton Purcell II, 606 F.3d
at 1127. We found that “Recordon allegedly placed the two
law firms in competition in the area of elder abuse law and
created confusion among potential clients as to the true
authorship of the elder abuse material. This individualized


     3
     Although the issue in Brayton Purcell II was proper venue, the
decision rested on a determination of personal jurisdiction in the district.
See Brayton Purcell II, 606 F.3d at 1128; Columbia Pictures, 106 F.3d at
289.
       WASHINGTON SHOE V . A-Z SPORTING GOODS              15

targeting distinguishes the instant case from [a case in which
jurisdiction was not proper].” Brayton Purcell II, 606 F.3d at
1130. We further found that “Recordon’s conduct was
intentional, wrongful, and aimed at Brayton”; that
“Recordon’s actions placed it in direct competition with
Brayton in Northern California”; and that “[a]nyone in
Northern California searching for a law firm specializing in
elder abuse would have been confused when choosing
between Brayton Purcell’s and Recordon’s web sites.” Id. at
1130–31. We concluded that “[t]he express aiming prong is
therefore satisfied.” Id. at 1131.

    In Mavrix Photo, we addressed another case involving
intentional copyright infringement. 647 F.3d 1218. Mavrix,
a celebrity photo agency, was a Florida corporation operating
in Miami; it also had a Los Angeles office. Id. at 1221–22.
Brand, an Ohio corporation out of Toledo, operated a
celebrity gossip website. Id. at 1222. Mavrix alleged that
Brand had posted Mavrix’s copyrighted photos on its website.
Id. at 1221. The question in Mavrix Photo was whether
Brand was subject to personal jurisdiction in California, even
though neither party was headquartered there. Id. at 1221–22.
Regarding the “expressly aimed” requirement, we focused on
“[t]he fact that the advertisements targeted California
residents [as] indicat[ing] that Brand kn[ew]—either actually
or constructively—about its California user base, and that it
exploit[ed] that base for commercial gain by selling space on
its website for advertisements.” Id. at 1230. Further, we
concluded that “Brand anticipated, desired, and achieved a
substantial California viewer base.” Id. Thus, personal
jurisdiction in California was warranted where the facts
established that Brand had engaged in the intentional act of
posting the copyrighted photos on its website outside of
California with the knowledge that the impact—direct
16      WASHINGTON SHOE V . A-Z SPORTING GOODS

competition in the California market—would be felt by
Mavrix in California.4 We were careful to distinguish this
from other instances where “a local newspaper, an individual,
or an unpaid blogger” commits an intentional act by posting
copyrighted material on a website lacking the knowledge that
it would impact users outside of the known or anticipated
physical area of influence. Id. at 1231. “Not all material
placed on the Internet is, solely by virtue of its universal
accessibility, expressly aimed at every state in which it is
accessed.” Id. As was the case in Mavrix, however, where a
defendant knows—as opposed to being able to foresee—that
an intentional act will impact another state, the “expressly
aimed” requirement is satisfied. See also Amini Innovation
Corp. v. JS Imps., Inc., 497 F. Supp. 2d 1093, 1105–08 (C.D.
Cal. 2007) (finding jurisdiction proper when California
corporation alleged that New York and Maryland entities
willfully infringed its copyright and design patents, even
though defendants had no connection to California besides
knowing that corporation was located in California).

    Knowledge that an intentional act will have an impact in
another state also distinguishes our decisions in
Schwarzenegger and Pebble Beach. In Schwarzenegger we
addressed a case alleging “state law causes of action arising
out of the unauthorized use of [Schwarzenegger’s] image
. . . .” 374 F.3d at 800. Fred Martin, an automobile
dealership located in Ohio, ran a full-page color


 4
   Notably, our opinion assured, in response to argument Brand made at
oral argument, that Mavrix could have sued Brand “in Ohio or Florida,”
Florida being M avrix’s home office. 647 F.3d at 1231 (emphasis added).
See id. at 1230 (“It was foreseeable that [Mavrix’s] economic loss would
be inflicted not only in Florida, Mavrix’s principal place of business, but
also in California.”) (emphasis added).
       WASHINGTON SHOE V . A-Z SPORTING GOODS              17

advertisement in a local newspaper including a “small, but
clearly recognizable photograph of Schwarzenegger as the
Terminator.” Id. at 799. The photograph included a “bubble
quotation” stating, “Arnold says: ‘Terminate EARLY at Fred
Martin!’” Id. The advertisement was meant to encourage
customers to “close out their current leases before the
expected termination date, and to buy or lease a new car from
Fred Martin.” Id. We recognized that the intentional act was
placing the ad, incorporating Schwarzenegger’s photograph,
in the newspaper. Id. at 807. We found, however, that the
advertisement circulated in the local Ohio-based newspaper
“was never circulated in California, and Fred Martin had no
reason to believe that any Californians would see it and pay
a visit to the dealership.” Id. Even though “[i]t may be true
that Fred Martin’s intentional act eventually caused harm to
Schwarzenegger in California, and Fred Martin may have
known that Schwarzenegger lived in California,” id., the facts
did not establish that Fred Martin knew that the impact of his
intentional act would be felt in California.

    Pebble Beach was a case involving allegations of
intentional infringement and dilution of a trademark.
453 F.3d at 1154. Caddy, a dual citizen of the United States
and United Kingdom, ran a bed and breakfast, restaurant, and
bar called “Pebble Beach” in southern England. Id. at 1153.
Caddy maintained a non-interactive website containing
general information about his operation. Id. Furthermore,
besides a brief stint working at a restaurant in Carmel,
California, Caddy had always been domiciled in the United
Kingdom. Id. at 1154. Undoubtedly, Caddy committed an
intentional act by maintaining a website using the name
“Pebble Beach.” As in Schwarzenegger, however, Pebble
Beach did not present any facts establishing knowledge that
there would be an impact in California—even though Pebble
18     WASHINGTON SHOE V . A-Z SPORTING GOODS

Beach did involve allegations of intentional infringement and
dilution of a trademark. Id. at 1158. We found that the “only
acts identified by Pebble Beach as being directed at
California are the website and the use of the name ‘Pebble
Beach’ in the domain name.” Id. at 1156. While it may have
been foreseeable that Caddy’s intentional act would have an
impact in California, we require “something more” than a
possible foreseeable effect. Id. at 1156–58. Since Pebble
Beach provided no facts suggesting that Caddy knew his
intentional act would have an impact in California, personal
jurisdiction was not proper. Id. (“Here, Caddy has hatched no
such plan [to obtain money or engage in competition]
directed at Pebble Beach.”).

    Because the harm caused by an infringement of the
copyright laws must be felt at least at the place where the
copyright is held, we think that the impact of a willful
infringement is necessarily directed there as well. Under the
Copyright Act, 17 U.S.C. § 101 et seq., “the owner of
copyright . . . has the exclusive rights” to display, reproduce,
or distribute copies of the copyrighted work, and to prepare
derivative works. Id. § 106. “The copyright is the right to
control the work, including the decision to make the work
available to or withhold it from the public.” Laws v. Sony
Music Entm’t, Inc., 448 F.3d 1134, 1137 (9th Cir. 2006).
When copyrights are held by corporations, the “right to
control the work” will typically be exercised where the
corporation is located. The impact of an intentional violation
of that right is necessarily directed at that location.

    Here, the question is whether an intentional infringement
of Washington Shoe’s copyright in its shoes is expressly
aimed at the state of Washington, where Washington Shoe
has it headquarters and from which it controls its exclusive
       WASHINGTON SHOE V . A-Z SPORTING GOODS                 19

rights in its copyright. The intentional acts infringing
Washington Shoe’s copyright likely took place in Arkansas,
where A-Z received the infringing boots from a Chinese
manufacturer, displayed them for sale, and then—after having
been advised that they were knock-offs—sold them to a thrift
store. Even if A-Z was not aware of the infringing boots at
the outset, A-Z made a bulk sale of the infringing boots after
receiving two cease-and-desist letters from Washington
Shoe’s corporate counsel in Washington. A-Z’s intentional
acts were expressly aimed at the copyright held by
Washington Shoe because A-Z knew that its intentional acts
would impact Washington Shoe’s copyright by virtue of the
cease-and-desist letters it had received. Where A-Z knew or
should have known that Washington Shoe is a Washington
company, A-Z’s intentional acts were expressly aimed at the
state of Washington.

    When the infringer intentionally interferes with the
holder’s copyright, he strikes at the heart of the rights
conferred by the Copyright Act, the holder’s right to control
his copyright on his own terms. See Penguin Grp. (USA) Inc.
v. Am. Buddha, 946 N.E.2d 159, 165 (N.Y. 2011) (“[T]he
injury to a New York copyright holder, while difficult to
quantify, is not as remote as a purely indirect financial loss
due to the broad spectrum of rights accorded by copyright
law.”); see also Penguin Grp. (USA) Inc. v. Am. Buddha,
640 F.3d 497, 500–01 (2d Cir. 2011) (holding that the
copyright holder suffered injury “within the state” even
though the infringing acts occurred outside of New York).
We think that A-Z’s alleged willful infringement of
Washington Shoe’s copyright, and its knowledge of both the
existence of the copyright and the forum of the copyright
holder, is sufficient “individualized targeting” to establish the
20      WASHINGTON SHOE V . A-Z SPORTING GOODS

“something more” necessary to satisfy the express aiming
requirement.

     3. Causing Harm that the Defendant Knows Is Likely
        to Be Suffered in the Forum State

     “The economic loss caused by the intentional
infringement of a plaintiff’s copyright is foreseeable.”
Mavrix Photo, 647 F.3d at 1231. It is foreseeable that the
loss will be inflicted both in the forum where the
infringement took place—Arkansas—and where the
copyright holder has its principal place of
business—Washington. Id.; see also McGraw-Hill Cos. v.
Ingenium Techs. Corp., 375 F. Supp. 2d 252, 256 (S.D.N.Y.
2005) (“It is reasonably foreseeable that the provision of
materials that infringe the copyrights and trademarks of a
New York company will have consequences in New York
. . . .”). A-Z knew that its intentional acts would have an
impact on Washington Shoe and it knew that Washington
Shoe had its headquarters in the state of Washington. A-Z
knew or should have known that the impact of its willful
infringement of Washington Shoe’s copyright would cause
harm likely to be suffered in the forum. As a consequence,
A-Z can “reasonably anticipate being haled into court” in
Washington. World-Wide Volkswagen Corp. v. Woodson,
444 U.S. 286, 297 (1980).

                   III.   CONCLUSION

    Washington Shoe presented evidence that A-Z engaged in
intentional acts that willfully infringed its copyright, knowing
that it would adversely impact Washington Shoe in the state
of Washington, and knew or should have known both about
the existence of the copyright and the forum. Thus, A-Z’s
       WASHINGTON SHOE V . A-Z SPORTING GOODS              21

intentional acts were expressly aimed at Washington Shoe in
Washington and the harm was felt in Washington. The
district court therefore erred in dismissing the action. We
express no views on any other issue related to jurisdiction or
the merits. In light of our disposition, A-Z’s appeal of the
denial of attorneys fees is moot.

   REVERSED and REMANDED.